Exhibit 10.2

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this “Agreement”), dated as of February 19, 2015, has
been entered into by and between METROSPACES, INC., a Delaware corporation (the
“Company”), and the respective persons and entities who have signed this
Agreement (each an “Exchanger” and collectively, the “Exchangers”), for the
exchange of certain indebtedness of the Company to them, as more fully described
herein, for shares of the Company’s Series B Convertible PIK Preferred Stock,
par value $0.00001 per share (the “Series B Preferred Stock”).

The parties hereto agree as follows:

ARTICLE I

Exchange of Indebtedness for Shares of Series B Preferred Stock

Section 1.1 The Exchanges. Upon the terms and conditions set forth in this
Agreement, the Company shall issue and deliver to each of the Exchangers, and
each of the Exchangers shall, severally but not jointly, acquire from the
Company, shares of the Series B Preferred Stock (the “Shares”) in each case, in
exchange for indebtedness that the Company or a Subsidiary of the Company has
incurred to such Exchanger (“Indebtedness”). Such Indebtedness shall be
exchanged such that each Exchanger shall receive one (1) Share in exchange for
each U.S. Dollar or fraction thereof of Indebtedness and the interest accrued on
such indebtedness. The aggregate amount of Indebtedness incurred to the
Exchangers collectively is $600,000 and the aggregate number of Shares being
issued and delivered to the Exchangers in exchange therefor is 600,000. The
amount of Indebtedness owed by the Company or a Subsidiary to each Exchanger and
the number of Shares to be issued in exchange therefor are set forth opposite
the signature of each Exchanger in the spaces respectively entitled
“Indebtedness” and “Shares.” As used herein, “Subsidiary” shall mean any
corporation or other juridical entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by such
corporation or other entity.

The Company is offering and exchanging the Shares and the Exchangers are
acquiring them in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933 and the rules and regulations
promulgated thereunder (the “Securities Act”), including Regulation D
(“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect thereto.

--------------------------------------------------------------------------------

Section 1.2      Closing. The consummation of each of the several exchanges
contemplated by Section 1.1(a) (each a “Closing”) shall take place at the
offices of the Company located at 888 Brickell Key Drive, Suite 1102, Miami,
Florida, Miami local time, (i) on the fifth business day after all of the
conditions set forth in Sections 4.1 and 4.2 hereof shall have been satisfied or
waived, or (ii) at such other time and place or on such date as each Exchanger
and the Company may agree. The date on which each such Closing shall occur is a
“Closing Date”. At each Closing, the Company shall deliver to the Exchanger a
certificate representing the number of Shares to which he is entitled in
exchange for his Indebtedness, registered in his name, against delivery of the
following by such Exchanger:



(1)     

In the event that such Indebtedness is evidenced by a promissory note, the
original of such note, together with an instrument signed by the holder
indicating that it has been satisfied;





(2)     

in the event that such Indebtedness is an obligation of payment under a
contract, a written acknowledgment of the Exchanger that said obligation has
been satisfied and that its obligations under such contract are unaffected by
such satisfaction;





(3)     

in the event that such Indebtedness is secured by a pledge of shares or
interests, (A) the certificate representing such shares or interests, if they
are certificated, (B) an instruction to the issuer of such shares or interests
that the pledge has been released and (C) a release of any security interest
that has been filed; and





(4)     

in the event that such Indebtedness is carried as book entry on the financial
records of the Company or one of its Subsidiaries, an instrument signed by the
holder of such Indebtedness that it has been satisfied.



Section 1.3     Independent Nature of Obligations and Rights. The obligations of
each Exchanger under this Agreement and the instruments executed and delivered
to or by such Exchanger pursuant to this Agreement are several and not joint
with the obligations of any other Exchanger, and no Exchanger shall be
responsible in any way for the performance of the obligations of any other
Exchanger hereunder or thereunder. Nothing contained herein and no action taken
by any Exchanger pursuant hereto or thereto, shall be deemed to constitute the
Exchangers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Exchangers are in any way acting in
concert or as a group with respect to such obligations. Each Exchanger confirms
that it has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. Each
Exchanger shall be entitled to independently protect and enforce its rights
under or arising out of this Agreement, and it shall not be necessary for any
other Exchanger to be joined as an additional party in any proceeding for such
purpose. The Company may enforce this Agreement against each of the Exchangers
individually and irrespective of whether it elects to enforce this Agreement
against any other Exchanger.

ARTICLE II

Representations and Warranties

Section 2.1 Representations and Warranties of the Company. In order to induce
the Exchangers to enter into this Agreement and to exchange Indebtedness for
Shares, the Company makes all of the following representations and warranties to
the Exchanger(s) who are not officers or directors of the Company and only the
representations and warranties set forth in subsections (b) and (d) of this
Section 2.1 to the Exchangers(s) who are officers or directors of the Company:

--------------------------------------------------------------------------------

(a)      Organization, Good Standing and Power. The Company is a corporation
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company does not have any Subsidiaries or own securities or interests of any
kind in any other entity, except as disclosed in the Registration of the Company
on Form S-1, filed on February 11, 2013, with the United States Securities and
Exchange Commission (the “SEC”), as amended, and the reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)(all of such reports, schedules, forms,
statements and other documents, together with the aforesaid Registration
Statement, including, without limitation, filings and instruments incorporated
by reference therein, being referred to herein as the “SEC Documents”). The
Company and each such Subsidiary is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except for any jurisdiction(s) (alone or in the aggregate) in which
the failure to be so qualified will not have a Material Adverse Effect. For the
purposes of this Agreement, “Material Adverse Effect” means any adverse effect
on the business, operations, properties, prospects or financial condition of the
Company and its Subsidiaries and which is material to such entity or other
entities controlling or controlled by such entity or which is likely to
materially hinder the performance by the Company of its obligations hereunder
and under this Agreement.

(b)      Authorization; Enforcement. The Company has all requisite corporate
power and authority to enter into and perform this Agreement and to issue the
Shares and exchange them for Indebtedness in accordance with the provisions of
this Agreement. The execution, delivery and performance of this Agreement by the
Company and the consummation by it of the transactions contemplated thereby have
been duly and validly authorized by all requisite corporate action. This
Agreement has been duly executed and delivered by the Company. This Agreement
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.

(c)      Capitalization. As of the date of this Agreement, the authorized
capital stock of the Company and the shares thereof currently issued and
outstanding are as set forth in the SEC Documents, except that the Company is
filing or has filed a certificate of designations establishing a series of its
preferred stock, par value $0.000001 per share, designated “Series B Convertible
PIK Preferred Stock” and comprising 2,000,000 shares (the “Series B Preferred
Stock”) in for form annexed hereto as Exhibit A (the “Certificate of
Designations.” The Company’s certificate of incorporation, as it shall exist
after the filing set forth in the previous sentence, is referred to herein as
the “Certificate of Incorporation.” No securities of the Company are entitled to
preemptive rights or registration rights and there are no outstanding options,
warrants, scrip, rights to subscribe to, call or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company. Except for this Agreement and as described in the
SEC Documents, there are no contracts, commitments, understandings, or
arrangements with any individual, corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind (a “Person”) by which the Company is or may become
bound to issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as set forth in the SEC Documents and in said certificate of
designations, the Company is not a party to or bound by any agreement or
understanding granting registration or anti-dilution rights to any Person with
respect to any of its equity or debt securities. The Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company. The
Certificate of Incorporation is as described above and the Company’s Bylaws, as
amended to the date of this Agreement (the “Bylaws”), are set forth in the SEC
Documents.

(d)      Issuance of Shares. The Shares have been duly authorized by all
necessary corporate action and, when issued and delivered in accordance with the
terms hereof, will be validly issued and outstanding, fully paid and
nonassessable and free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Series B Preferred Stock. When the shares of Common Stock issuable
upon conversion of the Shares or PIK Dividend Shares, as defined below
(collectively “Conversion Shares”), and any shares of Series B Preferred Stock
that are issued as dividends on the Series B Preferred Shares (“PIK Dividend
Shares.)” are issued and delivered in accordance with the provisions of the
Certificate of Designations, they will be duly authorized by all requisite
corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and (i) each of the holders of Conversion Shares will be entitled to
all rights accorded to a holder of Common Stock and (ii) each of the holders of
the PIK Dividend Shares will be entitled to all rights accorded to a holder of
Series B Preferred Stock.

(e)     Sufficiency of Shares. The number of shares of preferred stock that the
Company has designated as Series B Preferred Stock are sufficient for the
issuance and delivery of all PIK Dividend Shares that the Company would be
required to issue and deliver in the event that the Company elected on each date
through December 31, 2019, for the payment of dividends on the Shares to pay
such dividend in the form of PIK Dividend Shares.

--------------------------------------------------------------------------------

(f)      No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate of Incorporation or the Bylaws or any Subsidiary’s comparable
charter documents, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries’ respective properties or assets are bound, (iii) create or impose
a lien, mortgage, security interest, charge or encumbrance of any nature on any
property or asset of the Company or any of its Subsidiaries under any agreement
or any commitment to which the Company or any of its Subsidiaries is a party or
by which the Company or any of its Subsidiaries is bound or by which any of
their respective properties or assets are bound, or (iv) result in a violation
of any federal, state, local or foreign statute, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except, in
all cases other than violations pursuant to clauses (i) or (iv) (with respect to
federal and state securities laws) above, for such conflicts, defaults,
terminations, amendments, acceleration, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect. The
business of the Company and its Subsidiaries is not being conducted in violation
of any laws, ordinances or regulations of any governmental entity, except for
possible violations which singularly or in the aggregate do not and will not
have a Material Adverse Effect. Neither the Company nor any of its Subsidiaries
is required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under this Agreement or issue and
exchange the Shares in accordance with the terms hereof or thereof (other than
any filings which may be required to be made by the Company with the SEC prior
to or subsequent to the Closing, or state securities administrators subsequent
to the Closing, or any registration statement which may be filed pursuant hereto
or thereto).

(g)      SEC Documents; Financial Statements. The Company has been subject to
the reporting requirements of the Exchange Act since November 25, 2013, and,
since it became subject thereto, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act. As of their
respective dates, the SEC Documents complied in all respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. The financial statements of the Company included in the
SEC Documents complied in all respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements were prepared in accordance with
generally accepted accounting principles consistently applied during the periods
involved, except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the financial
position of the Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(h)      No Material Adverse Change. Since September 30, 2014, the Company has
not experienced or suffered any Material Adverse Effect.

(i)      No Undisclosed Liabilities. Except as disclosed to the Exchangers,
neither the Company nor any of its Subsidiaries has any liabilities,
obligations, claims or losses (whether liquidated or unliquidated, secured or
unsecured, absolute, accrued, contingent or otherwise) other than those set
forth on the balance sheets included in the SEC Reports or incurred in the
ordinary course of the Company’s or its Subsidiaries respective businesses since
September 30, 2014, and which, individually or in the aggregate, do not or would
not have a Material Adverse Effect on the Company or its Subsidiaries.

(j)      No Undisclosed Events or Circumstances. Except as disclosed to the
Exchangers, since September 30, 2014, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(k)      No Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the
transactions contemplated hereby or thereby or any action taken or to be taken
pursuant hereto or thereto. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the
Company, any Subsidiary or any of their respective properties or assets, which
individually or in the aggregate, would have a Material Adverse Effect. There
are no outstanding orders, judgments, injunctions, awards or decrees of any
court, arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or any Subsidiary in
their capacities as such, which individually, or in the aggregate, would have a
Material Adverse Effect.

--------------------------------------------------------------------------------

(l)      Disclosure. To the best of the Company’s knowledge, neither this
Agreement or the Schedules hereto nor any other documents, certificates or
instruments furnished to the Exchanger by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.

(m)      Securities Act of 1933. The Company has complied and will comply with
all applicable federal and state securities laws in connection with the offer,
issuance, sale and exchange (as may be applicable) of the Shares hereunder.
Neither the Company nor any Person acting on its behalf, directly or indirectly,
has or will sell, offer to sell or solicit offers to buy any of the Shares or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the Shares
under the registration provisions of the Securities Act and applicable state
securities laws. Neither the Company nor any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Shares.

(n)      Governmental Approvals. Except for the filing of any notice prior or
subsequent to a Closing that may be required under applicable state and/or
federal securities laws (which if required, shall be filed on a timely basis),
no authorization, consent, approval, license, exemption of, filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, is or will be necessary
for, or in connection with, the execution or delivery of the Shares or for the
performance by the Company of its obligations under this Agreement.

(o)     Absence of Certain Developments. Since September 30, 2014, except as
disclosed to the Exchangers or disclosed in or contemplated by this Agreement or
in the SEC Documents, neither the Company nor any Subsidiary has:



(i)     

issued any stock, bonds or other corporate securities or any rights, options or
warrants with respect thereto;





(ii)     

borrowed any amount or incurred or become subject to any liabilities (absolute
or contingent) except current liabilities incurred in the ordinary course of
business;





(iii)     

discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;





(iv)     

declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;





(v)     

sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business;





(vi)     

sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any Person
except in the ordinary course of business or to the Exchangers or their
representatives;



--------------------------------------------------------------------------------



(vii)  

suffered any substantial losses or waived any rights of material value, whether
or not in the ordinary course of business, or suffered the loss of any material
amount of prospective business;





(viii) 

made any changes in employee compensation;





(ix)     

entered into any material transaction other than in the ordinary course of
business;





(x)     

made charitable contributions or pledges;





(xi)     

suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;





(xii)     

experienced any material problems with labor or management in connection with
the terms and conditions of their employment;





(xiii)  

entered into an agreement, written or otherwise, to take any of the foregoing
actions; or





(xiv) 

effected two or more events of the foregoing kind which in the aggregate would
cause a Material Adverse Effect



(p)     Form 10 Information; Non-Shell Status. On February 11, 2013, the Company
filed with the SEC “Form 10 Information,” as that term is defined in Section
(i)(3) of Rule 144 adopted by the SEC under the Securities Act (“Rule 144”) and
stated therein that it had ceased to be an issuer described in section (i)(1)(i)
of Rule 144. The Company is presently not such an issuer.

Section 2.2      Representations and Warranties of the Exchangers. Each of the
Exchangers hereby makes the following representations and warranties to the
Company solely with respect to itself and not with respect to any other
Exchanger:

(a)      Organization and Standing. If such Exchanger is a corporation, limited
liability company or partnership (an “Entity”), it is incorporated or organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization.

(b)      Authorization and Power. If such Exchanger is an Entity, it has all
requisite power and authority to enter into and perform this Agreement and to
acquire the Shares being sold to it hereunder and the execution, delivery and
performance of this Agreement by such Exchanger and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate, limited liability company or partnership action, and no further
consent or authorization of such Exchanger or, if applicable, its Board of
Directors, stockholders, members, managers or partners, as the case may be, is
required. This Agreement has been duly executed and delivered by such Exchanger.
This Agreement constitutes a valid and binding obligation of such Exchanger
enforceable against such Exchanger in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

--------------------------------------------------------------------------------

(c)      Ownership of Indebtedness. Such Exchanger is the sole Person with
rights in or to the Indebtedness to be exchanged for Shares by him at the
relevant Closing. Without limiting the generality of the previous sentence, such
Exchanger has not assigned or pledged such Indebtedness or granted any security
interest therein.

(d)     Acquisition for Investment. Such Exchanger is acquiring the Shares, and
will acquire the PIK Dividend Shares and the Conversion Shares, solely for its
own account for the purpose of investment and not with a view to or for sale in
connection with the distribution thereof. Such Exchanger does not have a present
intention to sell or distribute any of them. Such Exchanger acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that such Exchanger is capable of evaluating the merits and risks of its
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Shares, and (iii) has been given full access to such
records of the Company and the Subsidiaries and to the officers of the Company
and the Subsidiaries as it has deemed necessary or appropriate to conduct its
due diligence investigation.

(e)      Registration; Rule 144. Such Exchanger understands that the Shares, the
PIK Dividend Shares and the Conversion Shares must be held indefinitely unless
they are registered under the Securities Act or an exemption from registration
is available. Such Exchanger acknowledges that it is familiar with Rule 144 and
that such Exchanger has been advised that Rule 144 permits resales only under
certain circumstances. Such Exchanger understands that to the extent that Rule
144 is not available, such Exchanger will be unable to sell any Shares, PIK
Dividend Shares or Conversion Shares without either registration under the
Securities Act or the existence of another exemption from such registration
requirement. Such Exchanger further understands that the Company is an issuer
that formerly was an issuer described in Section (i)(1)(i) of Rule 144 and, as a
result, Rule 144 will not be available for the resale of its securities unless,
at the time of such resale, it is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Current
Reports on Form 8-K.

(f)      Exemption from Registration. Such Exchanger understands that the
Securities are being offered and sold in reliance on a transactional exemption
from the registration requirements of federal and state securities laws and the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Exchanger set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Exchanger to acquire the Shares. Such Exchanger understands
that no United States federal or state agency or any government or governmental
agency has passed upon or made any recommendation or endorsement of the Shares.

(g)      Opportunities for Additional Information. Such Exchanger acknowledges
that such Exchanger has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Exchanger’s personal knowledge of
the Company’s affairs, such Exchanger has asked such questions and received
answers to the full satisfaction of such Exchanger, and such Exchanger desires
to invest in the Company.

(h)      No General Solicitation. Such Exchanger acknowledges that the Shares
were not offered to such Exchanger by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media, or
broadcast over television or radio, or (ii) any seminar or meeting to which such
Exchanger was invited by any of the foregoing means of communications.

(i)      Accredited Investor. Such Exchanger is an accredited investor (as
defined in Rule 501 of Regulation D adopted under the Securities Act) and such
Exchanger has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the Shares. Such
Exchanger acknowledges that an investment in the Shares is speculative and
involves a high degree of risk. Such Exchanger will, upon request of the
Company, verify his status as an accredited investor.

--------------------------------------------------------------------------------

ARTICLE III

Covenants

Section 3.1     Covenants of the Company. The Company covenants with each
Exchanger as follows, which covenants are for the sole benefit of each Exchanger
and its respective permitted assignees:

(a)     Disclosure of Transactions and Other Material Information. On or before
5:30 p.m., Eastern Time, on the fourth Business Day immediately following the
Closing Date, the Company shall file a Current Report on Form 8-K with the SEC
describing the terms of the transactions contemplated by this Agreement and
including as exhibits to such Current Report this Agreement, the Certificate of
Designations and the Registration Rights Agreement in the form required by the
Exchange Act (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing, no Exchanger shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees or agents that is not
disclosed in the 8-K Filing. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Exchanger with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express written consent of
such Exchanger. Neither the Company nor any Exchanger shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of any Exchanger, to make any press release or other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, and (ii) as is
required by applicable law and regulations.

(b)     Filing of Reports Under the Exchange Act. The Company will timely file
all reports and other materials required to be filed by Section 13 of the
Exchange Act, other than Current Reports on Form 8-K.

(c)     No Termination of Exchange Act Registration. As long as any Exchanger,
or a permitted assignee of an Exchanger holds any of the Shares, the PIK
Dividend Shares or the Conversion Shares, the Company shall not terminate the
registration of its common stock under Section 12(b) or 12(g) of the Exchange
Act, provided that the Company may terminate such registration under Section
12(g) if its common stock is registered under Section 12(b) at the time of such
termination.

(d)     Notice of Breach. The Company shall give immediate notice by personal
delivery or e-mail to each Exchanger upon becoming aware of the Company’s
failure to comply with its covenant set forth in subsections (b) or (c) of this
Section 3.1.

(e)     Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all material applicable laws, rules, regulations and
orders.

(f)      Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with generally accepted accounting
principles consistently applied, reflecting all financial transactions of the
Company and its Subsidiaries, and in which, for each fiscal year, all proper
reserves for depreciation, depletion, obsolescence, amortization, taxes, bad
debts and other purposes in connection with its business shall be made.

(g)     Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform under this Agreement.

Section 3.2.     Covenant of Exchangers. Each Exchanger covenants that it will
not, at any time when it is prohibited by law or regulation, sell, offer to
sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to the Shares acquired by him, PIK Dividend Shares received by him or
the Common Stock into which the Shares and the PIK Dividend Shares are
convertible.

--------------------------------------------------------------------------------

ARTICLE IV

Conditions

Section 4.1      Conditions Precedent to the Obligation of the Company to Close.
The obligation hereunder of the Company to close and issue and deliver the
Shares to an Exchanger on the relevant Closing Date is subject to the
satisfaction or waiver, at or before such Closing, of the conditions set forth
below. These conditions are for the Company’s sole benefit and may be waived by
the Company at any time in its sole discretion.

(a)      Accuracy of the Exchanger’s Representations and Warranties. The
representations and warranties of such Exchanger shall be true and correct in
all material respects as of the date when made and as of such Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

(b)      Performance by the Exchanger. Such Exchanger shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Exchanger at or prior to such Closing Date.

(c)      No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

(d)     The Certificate of Designations shall have been filed.

Section 4.2      Conditions Precedent to the Obligation of the Exchangers to
Close. The obligation hereunder of each Exchanger to exchange Indebtedness for
Shares on the relevant Closing Date and consummate the transactions contemplated
by this Agreement is subject to the satisfaction or waiver, at or before such
Closing, of each of the conditions set forth below. These conditions are for the
Exchanger’s sole benefit and may be waived by such Exchanger at any time in his
sole discretion.

(a)     Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement shall be true
and correct in all material respects as of the Closing Date, except for
representations and warranties that speak as of a particular date, which shall
be true and correct in all material respects as of such date.

(b)     Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.

--------------------------------------------------------------------------------

(c)     No Suspension, Etc. Trading in the Company’s Common Stock shall not have
been suspended by the SEC (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall have terminated prior
to the Closing), and, at any time prior to the Closing Date, trading in
securities generally as reported by OTC Markets Inc. shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are so reported, , nor shall a banking moratorium have
been declared either by the United States or New York authorities, nor shall
there have occurred any national or international calamity or crisis of such
magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Exchangers, makes it impracticable or inadvisable to
acquire the Shares.

(d)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

(e)     No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary, unless by or at the behest of a Exchanger,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

(f)     Shares. The Company shall have delivered to such Exchanger certificates
representing the Shares being acquired by the Exchangers at the Closing.

(j)      No Material Adverse Effect. No Material Adverse Effect shall have
occurred.

(k)     Filing. The Certificate of Designations shall have been filed.

ARTICLE V

Certificate Legend

Each certificate representing the Shares, the PIK Dividend Shares and the
Conversion Shares shall be stamped or otherwise imprinted with a legend
substantially in the following form (in addition to any legend required by
applicable state securities or “blue sky” laws), which legend shall not be
considered an encumbrance:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR METROSPACES, INC. SHALL HAVE RECEIVED AN OPINION OF ITS
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

--------------------------------------------------------------------------------

The Company will reissue certificates representing any of the Shares, the PIK
Dividend Shares and the Conversion Shares without the legend set forth above, in
the hands of the transferee, if at such time, prior to making any transfer
thereof, such holder thereof shall give written notice to the Company describing
the manner and terms of such transfer and removal as the Company may reasonably
request. Such proposed transfer will not be effected until: (a) the Company has
notified such holder that either (i) in the opinion of Company counsel, the
registration of such Shares, PIK Dividend Shares and/or Conversion Shares is not
required in connection with such proposed transfer, or (ii) a registration
statement under the Securities Act covering such proposed disposition has been
filed by the Company with the SEC and has become effective under the Securities
Act; and (b) the Company has notified such holder that either (i) in the opinion
of Company counsel, the registration or qualification under the securities or
“blue sky” laws of any state is not required in connection with such proposed
disposition, or (ii) compliance with applicable state securities or “blue sky”
laws has been effected. The Company will use its best efforts to respond to any
such notice from a holder within five (5) days. In the case of any proposed
transfer under this Article V, the Company will use reasonable efforts to comply
with any such applicable state securities or “blue sky” laws, but shall in no
event be required, in connection therewith, to qualify to do business in any
state where it is not then qualified or to take any action that would subject it
to tax or to the general service of process in any state where it is not then
subject. The restrictions on transfer contained in this Article V shall be in
addition to, and not by way of limitation of, any other restrictions on transfer
contained in any other section of this Agreement.

ARTICLE VI

Termination

Section 6.1      Termination by Mutual Consent. This Agreement may be terminated
as to any or all of the Exchangers at any time prior to the Closing Date by the
mutual written consent of the Company and such Exchanger or Exchangers, as the
case may be. The termination of this Agreement with respect to any Exchanger
shall not affect its validity or enforceability with respect to the other
Exchangers.

Section 6.2      Effect of Termination. In the event of termination by the
Company or one or more of the Exchangers, written notice thereof shall forthwith
be given to the Company or the Exchanger or Exchangers and the transactions
contemplated by this Agreement shall be terminated with respect to the
terminating or terminated Exchanger without further action by any party. If this
Agreement is terminated as provided in Section 6.1 herein, this Agreement shall
become void and of no further force and effect, except with respect to the
provisions hereof that expressly survive such termination. Nothing in this
Section 6.2 shall be deemed to release the Company or any Exchanger from any
liability for any breach under this Agreement, or to impair the rights of the
Company or such Exchanger to compel specific performance by the other party of
its obligations under this Agreement.

ARTICLE VII

Indemnification

Section 7.1      General Indemnity. The Company agrees to indemnify and hold
harmless each Exchanger (and its respective directors, officers, employees,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
each Exchanger or any such Person as a result of any inaccuracy in or breach of
the representations and warranties made to such Person or covenants made by the
Company to such Person herein. The Exchangers severally but not jointly agree to
indemnify and hold harmless the Company and its directors, officers, employees,
affiliates, agents, successors and assigns from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Company as result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Exchangers herein.

--------------------------------------------------------------------------------

Section 7.2      Indemnification Procedure. Any party entitled to
indemnification under this Article VII (an “indemnified party”) will give
written notice to the party from whom indemnification is sought (an
“indemnifying party”) of any matters giving rise to a claim for indemnification;
provided, however, that the failure of any party entitled to indemnification
hereunder to give notice as provided herein shall not relieve the indemnifying
party of its obligations under this Article VII except to the extent that the
indemnifying party is actually prejudiced by such failure to give notice. In
case any action, proceeding or claim is brought against an indemnified party in
respect of which indemnification is sought hereunder, the indemnifying party
shall be entitled to participate in and, unless in the reasonable judgment of
the indemnified party a conflict of interest between it and the indemnifying
party may exist with respect to such action, proceeding or claim, to assume the
defense thereof with counsel reasonably satisfactory to the indemnified party.
In the event that the indemnifying party advises an indemnified party that it
will contest such a claim for indemnification hereunder, or fails, within thirty
(30) days of receipt of any indemnification notice to notify, in writing, such
Person of its election to defend, settle or compromise, at its sole cost and
expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. The indemnifying party shall not be liable for any settlement
of any action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VII shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

ARTICLE VIII

Miscellaneous

Section 8.1      Fees and Expenses. Each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

--------------------------------------------------------------------------------

Section 8.2      Specific Enforcement; Consent to Jurisdiction. (a) The Company
and the Exchangers acknowledge and agree that irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

(b)      The Company and each Exchanger (i) hereby irrevocably submit to the
non-exclusive jurisdiction of the state and federal courts of the State of
Delaware for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or thereby,
and (ii) hereby waive, and agree not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that the suit, action or proceeding is brought in an inconvenient
forum or that the venue of the suit, action or proceeding is improper. The
Company and each Exchanger consent to process being served in any such suit,
action or proceeding by mailing a copy thereof to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing in
this Section 8.2 shall affect or limit any right to serve process in any other
manner permitted by law. The Company and the Exchangers hereby agree that the
prevailing party in any suit, action or proceeding shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party.

Section 8.3     Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein, neither the Company nor any
Exchanger make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the holders of at least a majority in
interest of the then-outstanding Shares, and no provision hereof may be waived
other than by a written instrument signed by the party against whom enforcement
of any such amendment or waiver is sought. No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Shares then
outstanding.

Section 8.4      Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder (a “Notice”) shall be
in writing and, unless a specific method of delivery is specified in any other
provision of this Agreement, shall be personally delivered, transmitted by email
to the e-mail address for the recipient specified below in this Section 8.4 or
sent by a recognized courier service to the physical address specified below,
with all courier fees (but not customs duties) prepaid. Any such Notice shall be
effective (a) if personally delivered, upon its delivery, (b) if transmitted by
email, at 8:00 a.m., Miami time, on the next business day thereafter or (c) if
sent by courier, on the business day next following the delivery date shown in
the courier’s proof of delivery, but not more than four business days after the
Notice is delivered to the courier. The e-mail and physical addresses for
Notices shall be:

If to the Company:

Metrospaces, Inc.
888 Brickell Key Drive, Suite 1102
Miami, Florida 33131
Attn:     President

If to an Exchanger:

To such Exchanger at the address of set forth next to his/its signature.

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

--------------------------------------------------------------------------------

Section 8.5      Waivers. No waiver by any party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

Section 8.6      Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

Section 8.7      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. After
the Closing, but not prior thereto, the Exchangers, in compliance with all
applicable securities laws, may assign the Shares and their rights under this
Agreement and any other rights hereto and thereto without the consent of the
Company.

Section 8.8      No Third Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person (other than indemnified parties, as contemplated by Article
VII), provided, however, that any Subsidiary of the Company may assert this
Agreement as a defense against any claim which a Exchanger may make against such
Subsidiary in respect of Indebtedness exchanged for Shares hereunder.

Section 8.9      Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to the choice of law provisions. This Agreement shall not be
interpreted or construed with any presumption against the party causing this
Agreement to be drafted.

Section 8.10      Survival. The representations and warranties of the Company
and the Exchangers contained in Article II shall survive the execution and
delivery hereof and each Closing for one (1) year after the date thereof with
respect to the Shares and shall survive each issuance of Conversion Shares or
PIK Dividend Shares for one (1) year after such issuance. The covenants of the
parties set forth in Articles III, V and VII and Sections 8.2, 8.4, 8.5, 8.7,
8.8, 8.9, 8.10, 8.12 and 8.13 of this Agreement shall survive the execution and
delivery hereof and each Closing indefinitely.

Section 8.11      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered (including by facsimile and/or by photocopy) to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.

Section 8.12      Severability. The provisions of this Agreement are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, would be valid, legal and enforceable to
the maximum extent possible.

--------------------------------------------------------------------------------

Section 8.13      Further Assurances. From and after the date of this Agreement,
upon the request of the Exchangers or the Company, the Company and each
Exchanger shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

METROSPACES, INC.

By: /s/ Carlos Daniel Silva                
        Carlos Daniel Silva
        President          



GBS CAPITAL PARTNERS INC.   Indebtedness:     $450,000.00  
Shares:          450,000 By: /s/ Oscar Brito                    Oscar Brito
Address for Notice:         President     Attn: Luis Ernesto Rodriguez   Av.
Casanova, Edificio Banhorient, Piso 6, ofic. 6D   Plaza Venezuela   Caracas,
Venezuela 1050         /s/ Oscar Brito                Indebtedness:     $150,000
Oscar Brito Shares:          150,000     Address for Notice:   888 Brickell Key
Dr. #1102  

Miami, FL 33131

        



                              

            

                    

                         

                              

                              

 

 



          

                                                            

                                    

                              

 